United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                           April 28, 2005

                         _______________________                    Charles R. Fulbruge III
                                                                            Clerk
                               No. 04-30224
                             c/w No. 04-30456
                         _______________________

                  LAWRENCE SPIKES; HENRY S. JONES, SR.;
                          STARLA TRIPLETT JONES;
                          JOHNNIE RAY CARPENTER,

                                                        Plaintiffs-Appellees,

                                     versus

                       BENJI PHELPS, ETC.; ET AL.,

                                                                    Defendants,

                 TERRY REEVES, Individually and in his
                Official Capacity as District Attorney
                            of Winn Parish,

                                                        Defendant-Appellant.


           Appeals from the United States District Court
               for the Western District of Louisiana
                         USDC No. 3:-CV-642


Before REAVLEY, JONES, and GARZA, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

           Winn     Parish    District    Attorney      Reeves    attempts       an

interlocutory      appeal     to   vindicate     his     claim    of      absolute

prosecutorial     immunity    from   a   suit   filed   against     him    in   his

official capacity.          Reeves was sued under numerous state and

federal authorities because he allegedly misused the power of his


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
office to charge and imprison supporters of a local political

candidate at a critical time, preventing them from campaigning and

voting for their candidate.    The district court dismissed claims

filed against Reeves individually, but it refused to dismiss claims

against Reeves in his official capacity.

          The liability, if any, flowing from a federal civil

rights suit based on official capacity, runs against the local

government entity, not the individual defendant. Monell v. Dept of

Social Services, 436 U.S. 658, 691, 98 S. Ct. 2018 n.55 (1978).

While interlocutory appellate jurisdiction is granted to preserve

individual government officials’ immunity or the state’s sovereign

immunity from suit, local government entities enjoy no immunity

that would justify interlocutory appeal.     Leatherman v. Tarrant

County Narcotics and Coordination Unit, 507 U.S. 163, 166, 113

S. Ct. 1160 (1993).     Moreover, Reeves’s assertion of absolute

prosecutorial immunity does not confer appellate jurisdiction, as

this court has held such immunity unavailable in an official

capacity suit against a Louisiana district attorney.      Burge v.

Parish of St. Tammany, 187 F.3d 452, 467-68 (5th Cir. 1999) (citing

Leatherman, supra).   We therefore lack jurisdiction over potential

defenses that Reeves has asserted in the official capacity suit,

e.g., whether there exists a constitutional claim for malicious

prosecution (see Castellano v. Fragozo, 352 F.3d 939 (5th Cir.

2003) (en banc)), and whether plaintiffs sufficiently pled the

existence of municipal custom or policy.

                                 2
            Insofar as Reeves asserts that he acted on behalf of the

state, rather than the parish, he raises an Eleventh Amendment

state sovereign      immunity    defense.      Over   this   claim,   we   have

interlocutory jurisdiction. Mitchell v. Forsyth, 472 U.S. 511, 105

S. Ct. 2806 (1985).        Reeves relies on footnote 8 in Esteves v.

Brock, 106 F.3d 674 (5th Cir. 1997), in which this court noted that

a Texas prosecutor acting in her official capacity to prosecute

crime is a state actor protected by the Eleventh Amendment from

§ 1983 damages.     Esteves should be viewed as an interpretation of

Texas law concerning the role of a district attorney within the

framework of state government.1        But this court has held, contrary

to Esteves, and based on Louisiana law, that a parish district

attorney is not entitled to Eleventh Amendment immunity.                    See

Hudson v. City of New Orleans, 174 F.3d 677, n.1 (5th Cir. 1999);

Burge, 187 F.3d at 466-67.         Reeves’s Eleventh Amendment immunity

claim thus fails.

            Finally, Reeves asserts immunity against state law claims

against him on the ground that Louisiana does not distinguish

between personal and official capacity suits against district

attorneys who have acted within the scope of their prosecutorial

duties.    Reeves cites Knapper v. Connick, 681 So. 2d 944 (La.

      1
            Esteves is reconcilable with an earlier Texas case, Crane v. Texas,
766 F.2d 193 (5th Cir. 1985), based on the different function that the district
attorney was performing in Crane (setting county policy for the authorization of
misdemeanor warrants) as opposed to Esteves (enforcing Texas criminal law by
prosecution). Thus, Texas district attorneys are shielded by Eleventh Amendment
immunity for acts performed as state officers in the scope of criminal prosecu-
tion, but they are not so shielded when they act with respect to local policies.

                                       3
1996), which does not squarely address this issue.        Nevertheless,

the Louisiana courts have upheld Reeves’s contention in two other

cases.    Sinclair     v.   Louisiana   Dept.   of   Public   Safety   and

Corrections, 769 So. 2d 1270 (La. App. 2000); Connor v. Reeves, 649

So. 2d 803 (La. App. 1995).       Accordingly, the state law claims

against Reeves must be dismissed.

          For the foregoing reasons, the appeal is dismissed in

part, and the orders of the district court are affirmed in part and

reversed in part, and the case is remanded for further proceedings

consistent herewith.

          APPEAL DISMISSED IN PART, ORDERS AFFIRMED IN PART and

REVERSED IN PART, and CASE REMANDED.




                                    4